Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alonzo James Herbert Camp, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Camp, No. 1:08-cr-00128-MR-DLH-4 (W.D.N.C. Apr. 3, 2012). We deny Camp’s request to place this appeal in abeyance pending legislative action, and we deny Camp’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.